DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,212,680. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,212,680 anticipate the pending claims 1-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-9, 11-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “RRC Resume signaling flow and RRC actions” from IDS in view of Shah to (US 20150280905)
Regarding claims 1,7,14, “RRC Resume signaling flow and RRC actions” teaches A method comprising: receiving, at a user equipment, a radio resource control connection resume message; (“section 2.2”, fig.2 , “radio resource control connection resume”) verifying, at the user equipment, an integrity of the received radio resource control connection resume message, (section 2.2, discloses   1.  Evaluate Access Class barring and EAB based on call type provided by NAS layer as per section 5.3.3.2 as per sub-clause 5.3.3.2 ,  2.    re-establish PDCP for SRB(s) except SRBO and for all DRBs that are established, if any) and in an instance in which the user equipment successfully verifies the integrity of the received radio resource control connection resume message, resuming, by the user equipment, use of a suspended radio resource control connection (  section 2.2 discloses,  resume SRBs except SRBO and all DRBs that are suspended, if any; 5.    update the KeNB key (based on the current KeNB, or the NH or Kasme); 6.    Generate encryption and integrity protection keys and configure PDPC layers with previously configured security algorithm)
“RRC Resume signaling flow and RRC actions”  does not explicitly teach wherein the user equipment verifies the integrity based on a predetermined value of a packet data convergence protocol hyper frame number pdcp
However, Shah teaches verifies the integrity based on a predetermined value of a packet data convergence protocol hyper frame number(abstract discloses detecting and correcting Hyper Frame Number (HFN) desynchronization between a first radio node and a second radio node are disclosed. In one embodiment, a first radio node receives a Packet Data Convergence Protocol (PDCP) Packet Data Unit (PDU) from a second radio node and deciphers the PDCP PDU based on a PDCP Sequence Number (SN) contained in the PDCP PDU and a HFN maintained at the first radio node. The first radio node detects a PDCP SN gap with respect to the PDCP SN contained in the PDCP PDU and, in response, determines whether a HFN desynchronization condition exists between the first radio node and the second radio node)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of “RRC Resume signaling flow and RRC actions” include verifies the integrity based on a predetermined value of a packet data convergence protocol hyper frame number, as suggested by Shah. This modification would benefit the system to reduce connection error.
Regarding claims 2,8,15 “RRC Resume signaling flow and RRC actions” teaches further comprising: transmitting a radio resource control connection resume complete message when resuming use of the suspended connection(section 2.2 discloses When the UE sends RRC Connection Resume Request, it is assumed that the UE context is in the target eNB or can be retrieved between Msg3 and Msg4… resume SRBs except SRBO and all DRBs that are suspended, if any).Regarding claims 3,9,16 “RRC Resume signaling flow and RRC actions” teaches The method of claim 1, wherein the predetermined value is fixed to enable synchronization between the user equipment and a base station( section 2.2 discloses  re-establish RLC for SRB(s) except SRBO and for all DRBs that are established, if any. Note: PDCP should to reset SN and HFN during this step; 4.    resume SRBs except SRBO and all DRBs that are suspended, if any).Regarding claims 5,11,18 “RRC Resume signaling flow and RRC actions” teaches wherein the base station with which the user equipment resume use of the suspended radio resource control connection is different than another base station with which the user equipment suspended the radio resource control connection(section 2.2 discloses When the UE sends RRC Connection Resume Request, it is assumed that the UE context is in the target eNB or can be retrieved between Msg3 and Msg4).Regarding claims 6,13,20 “RRC Resume signaling flow and RRC actions” teaches further comprising: transmitting, at the user equipment, a message to request for resumption of the suspended radio resource control connection(section 2.2 discloses When the UE sends RRC Connection Resume Request, it is assumed that the UE context is in the target eNB or can be retrieved between Msg3 and Msg4).
Regarding claim 12,19 “RRC Resume signaling flow and RRC actions” teaches wherein the apparatus comprises a user equipment(see fig.2).
Claims 4,10,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “RRC Resume signaling flow and RRC actions” in view of Shah and further in view of Chun to (WO2004/073347 A1)
Regarding claims 4,10,17 , “RRC Resume signaling flow and RRC actions” and Shah does not explicitly teach wherein the predetermined value includes all bits set to a value of 1 or 0
However, Chun teaches wherein the predetermined value includes all bits set to a value of 1 or 0 (Page 12 lines 15-25 discloses setting HFN value at “0” or a specific value ) 
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of “RRC Resume signaling flow and RRC actions” and Shah include wherein the predetermined value includes all bits set to a value of 1 or 0, as suggested by Chun. This modification would benefit the system as a design choice.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461